Citation Nr: 1826120	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral eye disability, claimed as vision problems.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the Muskogee RO (hereinafter agency of original jurisdiction (AOJ)), inter alia, denied a service connection claim characterized as vision problems in both eyes.  In October 2011, the Veteran filed a notice of disagreement (NOD).  The AOJ issued a statement of the case (SOC) in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.

In July 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In January 2014, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in the April 2015 supplemental SOC (SSOC)).

In June 2017, the Board again remanded the service connection claim for a bilateral eye disability claimed as vision problems to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in the January 2018 SSOC).

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  While the post-service record documents diagnoses of various eye disorders, no eye disability was shown in service or for many years thereafter; and the most persuasive medical opinion evidence weighs against a finding that there exists a medical relationship between current eye disability and the Veteran's service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral eye disability are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in a May 2011 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain.  In any event, there is no allegation of any error or omission in the notice provided.  In addition, these letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2011 simplified notification letter reflects the RO's initial adjudication of this claim for service connection after the issuance of the May 2011letter.  Hence, this letter meets the VCAA's content and timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes VA reports of VA examinations, VA treatment records, and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required. 

With respect to the July 2013 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  Here, during the hearing, the undersigned VLJ identified the claim herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claim herein decided.  While the undersigned did not explicitly suggest the submission of any specific, additional evidence, following the hearing, additional development of the claim was undertaken, as a result of which additional evidence was added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 3 Vet. App. 488 (2010).  

Pursuant to the Board's June 2017 remand, the AOJ obtained and associated with the claims file additional VA treatment records, and sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims; no private medical records were furnished or treatment providers  identified.  After additional VA records were received, the AOJ arranged for the Veteran to undergo further examination; such examination took place on June 2017, and the report of that examination which is of record  Based on the additional evidence received, the AOJ readjudicated the claim, as reflected in the January 2018 SSOC. Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).
The Board notes that the Veteran, through his representative,  has challenged the adequacy of the June 2017 examination and opinion.  In a March 2018 appellate brief, the representative argued that the Veteran has a 100 percent disability rating for service-connected bilateral hearing loss and was therefore, unable to answer any questions during the June 2017 VA examination; as such, the examiner's opinion was inadequate.  However, the Board finds another remand of this matter to obtain another etiology opinion is not warranted.  The examination report clearly reflects the results of several tests that required a response from the Veteran, indicating that there was, in fact, communication between the examiner and the Veteran.   Furthermore, that examiner subsequently provided an addendum opinion that is based on full consideration of the assertions of record, to include those orally advanced by the Veteran during the Board hearing, and those reflected by in a written statement provided by the Veteran's friend, on his behalf,  to the occurrence of in-service eye injury.  Under these circumstances, the Board finds that the June 2017 examination and opinion, considered along with the December 2017 addendum opinion provided by the same examiner, are adequate for adjudication purposes.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Accordingly, the Veteran is not prejudiced by the Board proceeding to a claim on the  claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App.  1, 8 (1999).

Service connection may be presumed for certain chronic diseases, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

However, the use of continuity of symptoms to establish a nexus to service (n lieu of a medical nexus opinion), is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends that he has current bilateral eye disability resulting  from repeated in-service eye exposure to hydraulic fluid.  

However, considering the evidence of record in light of governing legal authority, the Board finds that the claim for service connection for a bilateral eye disability must be denied. 

Service treatment records (STRs) reflect that the Veteran's September 1966 entrance examination and April 1970 separation examination revealed normal eyes.  The Veteran's personnel records document that he was a pneudraulic repairman with duties of e troubleshooting  inspecting  repairing  and maintaining s aircraft hydraulic systems and components.

Post service, an August 2009 VA treatment record noted lattice degeneration in the left eye.  The clinician noted that the vision problem was a sudden change and that there are no prior treatments of record.

In an August 2010 VA eye clinic note, the clinician observed lattice degeneration and noted that there were no breaks or tears in the eye.  

During the July 2013 Board hearing, the Veteran stated that he injured his eyes several times during service when he worked as an aircraft repairman working on hydraulic systems.  The Veteran stated that hydraulic fluid spilled in his eyes several times and that when he was deployed overseas, his normal course of action would be to wash out his eyes in the workshop and continue to work.  The Veteran stated that usually there would be no one to replace him if he spilled hydraulic fluid in his eyes, so he had no option but to just rinse out the eyes and return to work instead of seeking medical help.  The Veteran also stated that at no time during service did he seek medical treatment for his eyes.  The Veteran stated that he did not seek treatment for his eyes until around 2007 when his right eye began to bleed. 

In a July 2013 statement, the Veteran's friend, Mr. P.B. stated that he was stationed with the Veteran and worked together in the hydraulic shop.  Mr. P.B. stated that there were several occasions when the hydraulic fluid got into the Veteran's eyes.  Mr. P.B. stated that these types of accidents were very common in the hydraulic shop that there was an eye wash station in the shop.  Mr. P.B. stated that the Veteran would just wash his eyes after exposure and would not go to the sick bay.  

On June 2017 VA examination, the examiner diagnosed the Veteran with exudative macular degeneration, lattice degeneration, and cobblestone degeneration.  The examiner noted that the pupils are round and reactive to light.  The examiner also noted that the Veteran's vision was not limited to any more than light perception only in either eye.  The Veteran was able to recognize test letters at foot or closer.  The Veteran was also able to perceive objects, hand movements, or count fingers at three feet.  No diplopia (double vision) and no corneal irregularity that results in severe irregular astigmatism was noted.  External exam of lids and lashes, conjunctive, cornea, anterior chamber, and iris were all noted to be normal.  The examiner found that right and left eye lens were not normal due to age related cataracts.  The examiner noted that the Veteran's internal eyes were abnormal with the macula have a geographic scar in both eyes and paving stone in periphery of both eyes.  However, optic disc, vessels, and vitreous of both eyes were noted to be normal.  The examiner opined that it is not at least as likely as not  [i.e., less likely than not] that the Veteran's bilateral lattice degeneration is medically related to in-service injury or disease - to include injury resulting from hydraulic fluid splashing in the Veteran's eyes.  

In December 2017, the June 2017 VA examiner provided an addendum opinion.  The examiner again opined that it is at least as likely as not that the Veteran's bilateral lattice degeneration is medically related to in-service injury or disease - to particularly include injury resulting from hydraulic fluid splashing in the Veteran's eyes.  The examiner reasoned that lattice degeneration describes a thinking of the peripheral retina that is congenital.  The examiner further reasoned that the splashing of hydraulic fluid would contact the conjunctiva and cornea, but would not contact the retina unless there was also a penetrating injury.  The examiner noted that splashing up hydraulic fluid would have to penetrate the cornea, move through the anterior chamber, past the natural lens, through the vitreous, and then somehow erode the retina.  The examiner then noted that there is no existing evidence documenting a  penetrating injury that would provide a pathway for hydraulic fluid to effect the retina. 

Considering the above-cited evidence in light of the governing legal authority, the Board finds that service connection for eye disability, claimed as vision problems, must be denied.

Turning to the elements of service connection, the Board notes, initially, that the Veteran has been diagnosed with various eye disorders, some of which are deemed age-related, or congenital or development (such as astigmatism), and thus, are not disabilities for compensation purposes.  See 38 C.F.R. §§ 3.303, 4.9.  However, among these diagnoses is lattice degeneration (the subject of the medical etiology opinion, discussed below); hence, the record appears to establish the existence of current eye disability.  Furthermore, although the Veteran'a STRS include no reference to in-service eye injury, the Veteran and Mr. P.B. contend that the Veteran's had hydraulic fluid splashed in his eyes on a number of occasions during service; such assertions go to the in-service injury or disease requirement.  The Veteran is competent to report what he experienced, and Mr. P.B. is competent to report what he observed.  Moreover,  given the Veteran's in-service duties, such occurrences would appear consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154 (2012).  Nonetheless, even if  Board was to accept the lay assertions of in-service injury as credible, however, the claim would still have to be denied on the basis of no medical nexus between current eye disability and service, to include injury therein.   

As noted above, STRs are silent for any complaints, findings, or diagnosis pertaining to any eye injury.  In fact, the Veteran reported that he did not have any eye problems until over 35 years after separation from active duty service.  In any event , as no eye disorder is a listed chronic disease under section 3.309(a), the provisions of 38 C.F.R. §§ 3.303(b), as well as 3.307 and 3.309, are not for application and establishing  a nexus to service based on continuity of symptoms (in lieu of a medical opinion) is not available to the Veteran.  The Board also points out that the passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Furthermore, in the only medical opinions to address the medical nexus question, the July 2017VA examiner who also provided the December 2017 addendum opinion explicitly rendered conclusion that weigh against a finding of service connection for claimed bilateral eye disability.  The December 2017 addendum opinion, in particular, clearly was based on examination of the Veteran,  and full consideration of the Veteran's documented medical history and assertions of both the Veteran and Mr. P.B. as to the Veteran having had d hydraulic fluid splashed in his eyes during service .  However, specifically addressing the diagnosed eye disability,  and explained that the evidence does not show a penetrating injury that could have provided a pathway for the hydraulic fluid to affect the retina; thus, e  December 2017 opinion is consistent with the evidence, and supported by stated rationale. For these reasons, the Board accepts this opinion as probative of the medical nexus question,  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, neither the Veteran nor his representative has presented or even identified any existing contrary evidence or opinion; i.e., one that actually supports a finding of a medical nexus between current eye disability and service    

Furthermore, to whatever extent statements by the Veteran and Mr. P.B. are being offered to establish a medical nexus between  current bilateral eye disability and service, the Board finds that such attempt must fail.  The matter of the medical etiology of the eye disability here at issue is one within  the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the bilateral eye disability at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are competent to attest to a broken leg, but are not competent to diagnose cancer).  As neither the Veteran nor Mr. P.B. is shown to be other than a layperson without appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  Id.  As in connection with this claim, lay assertions as to the etiology of the claimed disability have no probative value, Veteran can neither support his claim, nor counter the probative medical etiology opinion of record, on the basis of lay assertions, alone.. 

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral eye disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for bilateral eye disability, claimed as vision problems, is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


